Citation Nr: 1610720	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-40 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating. The Veteran timely appealed the assigned rating.  In written statements submitted after the April 2007 rating decision, the Veteran appears to be disagreeing with a denial of service connection for bilateral hearing loss.  The RO informed him again in a November 2007 letter that this matter had been granted, and he needed to clarify with the RO the appeal he was pursuing.  The Veteran then continued to express disagreement with a denied of service connection for bilateral hearing loss.  However, the Board will interpret broadly the Veteran's written statements and presume that he was expressing disagreement with the noncompensable rating assigned in April 2007.  As such, his claim has been on appeal since the initial grant of service connection.

In September 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ). There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). As directed by the Board, the RO obtained all treatment records pertaining to the Veteran's bilateral hearing loss since May 2010. The RO obtained a VA examination and medical opinion in October 2015, pursuant to the Board's remand directives. 

The issue of entitlement to service connection for dizziness, to include as secondary to bilateral hearing loss, has been raised by the record in a December 2007 VA treatment record and again in the October 2015 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1. On VA audiological testing in March 2008, the Veteran's hearing acuity was level II in the right ear and level II in the left ear.

2. On VA audiological testing in January 2009, the Veteran's hearing acuity was level II in the right ear and level III in the left ear.

3. On VA audiological testing in October 2015, the Veteran's hearing acuity was level II in the right ear and level III in the left ear


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the claim for an increased rating for bilateral hearing loss arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records and VA treatment records. The Veteran was afforded multiple VA audiological examinations, most recently in October 2015 pursuant to the Board's September 2015 remand. The Board finds that the October 2015 VA examination is adequate for rating purposes.  The examination included puretone threshold and speech discrimination evaluations of the Veteran.  Further, the October 2015 VA examination addressed all the relevant rating criteria for rating bilateral hearing loss, including the functional impact of hearing loss upon ordinary conditions of daily life and work.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to an initial compensable rating for bilateral hearing loss is thus ready for consideration on the merits.

Laws and Regulations - Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R.   § 4.3 (2015). 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 4.85 (2015). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information. Martinak, 21 Vet. App. at 455.

Increased Rating for Bilateral Hearing Loss - Analysis

The Veteran is service connected for bilateral hearing loss, which is rated as zero percent disabling. The Veteran claims that he should have been granted a compensable rating for the entire appeal period. 

On the authorized audiological evaluation in March 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
80
90
LEFT
35
35
50
85
105

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 in the left ear.  Using Table VI, the Veteran's March 2008 VA examination results revealed level II in the right ear and level II in the left ear. Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
85
90
LEFT
30
35
55
90
105

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  Using Table VI, the Veteran's January 2009 VA examination results revealed level II in the right ear and level III in the left ear. Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
95
90
LEFT
35
40
70
100
115

The Maryland CNC word test was not performed as part of the January 2010 VA evaluation for treatment purposes. Therefore, this evaluation is not adequate for rating purposes.

On the authorized audiological evaluation in October 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
90
95
LEFT
25
40
80
90
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Using Table VI, the Veteran's October 2015 VA examination results revealed level II in the right ear and level III in the left ear. Combining these levels according to Table VII results in a noncompensable rating.

During the October 2015 VA examination, the Veteran described the functional impact of his bilateral hearing loss. He stated, "I can't hear people sometimes, and they can't hear me--like when I order food at a fast food place, they always ask me to repeat myself." The Veteran noted that, prior to his retirement, he "couldn't hear people talking over the equipment and machines." 

The Veteran is competent to describe the effects of the hearing loss on his daily functioning, and the Board finds that he is credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria, which specifically contemplates speech discrimination ability or inability. The October 2015 VA examination report included thorough hearing examinations and the February 2015 VA examiner noted no functional impact of the Veteran's hearing loss on ordinary conditions of daily life, beyond that which was reported to the VA examiner by the Veteran. Martinak, 21 Vet. App. at 455. The Board emphasizes that disability ratings are derived by a mechanical application of the Rating Schedule. Lendenmann, 3 Vet. App. at 349.

The March 2008, January 2009, and October 2015 VA examiners all diagnosed the Veteran with bilateral sensorineural hearing loss. All three of these examinations appear to be valid for rating purposes, as inconsistencies were not indicated by the examiners during testing.

The Board finds that puretone thresholds reported in the three adequate VA examination reports were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz). Further, none of the VA examination reports reflected both a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear. Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable disability rating for bilateral hearing loss. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R.    § 3.321(b)(1) (2015) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Board recognizes and has considered the Veteran's complaints of difficulty with hearing and understanding people with background noise present. The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation. The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above; including the effect of the Veteran's hearing loss on his occupation and daily life. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under in this case. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran is currently in receipt of a total disability based on individual employability due to service-connected disabilities (TDIU). Therefore, the issue of TDIU is not considered in the present appeal.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


